Name: Commission Regulation (EC) No 2179/97 of 31 October 1997 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  trade policy
 Date Published: nan

 1 . 11 . 97 EN Official Journal of the European Communities L 298 /67 COMMISSION REGULATION (EC) No 2179/97 of 31 October 1997 amending Regulation (EC) No 1466195 laying down special detailed rules of application for export refunds on milk and milk products HAS ADOPTED THIS REGULATION: Article 1 The following paragraph 3b is added to Article 9a of Regulation (EC) No 1466/95 : '3b . The provisional licence referred to in the first subparagraph of paragraph 2 shall include the following in Section 20 : Provisional export licence referred to in the first subparagraph of Article 9a (2) of Regulation (EC) No 1466/95: not valid for exports'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 587/96 (2), and in particular Article 17 ( 14) thereof, Whereas Commission Regulation (EC) No 1466/95 (3), as last amended by Regulation (EC) No 1913/97 (4), lays down special detailed rules of application for export refunds on milk and milk products; whereas Article 9a of the Regulation lays down that the export licences for cheeses exported to the United States of America as part of the additional quota under the Agreements concluded during the Uruguay Round of multilateral trade negoti ­ ations can be allocated under a special procedure designating the preferential importers in the United States of America; whereas experience has shown the need to make some technical amendments to ensure the sound working of the procedure; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1997. For the Commission Franz FISCHLER Member of the Commission (  ) OJ L 148 , 28 . 6. 1968 , p . 13 . (2) OJ L 206, 16 . 8 . 1996, p. 21 . 0 OJ L 144, 28 . 6 . 1995, p . 22. (4 OJ L 268 , 1 . 10 . 1997, p . 27.